—Appeal from order, Supreme Court, New York County (Shirley Fingerhood, J.), entered April 29, 1993, which, inter alia, granted plaintiff’s motion for summary judgment as against defendant-appellant, is deemed an appeal from the judgment, same court and Justice, entered December 22, 1993, entered pursuant to such order, in favor of plaintiff and against defendant-appellant in the amount of $300,000, exclusive of interest, costs and disbursements, and, so considered, the judgment is unanimously affirmed, with costs.
Summary judgment was properly granted in view of appellant’s admission that he guaranteed the obligation sued upon, and the absence of any evidence tending to establish appellant’s claimed interest in the collateral that was to be placed in escrow to secure the obligation, or the claimed transfer of such collateral to plaintiff in satisfaction thereof (compare, Banque Indosuez v Pandeff, 193 AD2d 265, 272, lv dismissed 83 NY2d 907). Concur—Ellerin, J. P., Wallach, Ross and Williams, JJ.